Topics:
Initiative and Referendum Referendum
Summary conclusion:
Attached is Missouri Attorney General Opinion Letter No. 113-2007 issued on July 5, 2007. For puropses of indexing, we are summarizing the opinion as follows:
Review and approval of a summary statement prepared pursuant to Section 116.160, RSMo, concerning House Joint Resolution No. 7 with respect to English as the official state language.
Dear Secretary Carnahan:
You have submitted a proposed summary statement prepared under Section116.160, RSMo, for House Joint Resolution No. 7. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to add a statement that English shall be the language of all governmental meetings at which any public business is discussed, decided, or public policy is formulated whether conducted in person or by communication equipment including conference calls, video conferences, or Internet chat or message board?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the House Joint Resolution, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours
  _________________________
  Jeremiah W. (Jay) Nixon
  Attorney General